In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2976 
BRIAN ROAKE, 
                                                  Plaintiff‐Appellant, 

                                  v. 

FOREST PRESERVE DISTRICT OF COOK COUNTY, et al., 
                                     Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 15‐cv‐08949 — Harry D. Leinenweber, Judge. 
                     ____________________ 

   ARGUED JANUARY 5, 2017 — DECIDED FEBRUARY 17, 2017 
                ____________________ 

    Before WOOD, Chief Judge, and MANION and WILLIAMS, Cir‐
cuit Judges. 
    MANION, Circuit Judge. Brian Roake, a former police officer 
for the Forest Preserve District of Cook County, was ostensi‐
bly  disciplined  for  drinking  alcohol  at  work.  He  responded 
with  this  lawsuit  under  42  U.S.C.  §  1983,  alleging  unlawful 
retaliation  under  the  First  Amendment.  He  also  asserted  a 
Fourteenth Amendment due process claim based on reputa‐
tional harm. The district court dismissed Roake’s action under 
2                                                            No. 16‐2976 

Rule 12(b)(6) for failure to state a plausible claim to relief. We 
affirm. 
                                       I.  BACKGROUND 
    Plaintiff Brian Roake was a police officer for the Forest Pre‐
serve District of Cook County, Illinois. His troubles began on 
December 31, 2013, when he brought some champagne to a 
Forest  Preserve  police  station  to  celebrate  the  New  Year. 
Roake says that he was off duty at the time and that he got 
permission from a sergeant (who was present at the celebra‐
tion)  to  bring  the  champagne.  Roake  and  others  drank  the 
champagne at the station.  
    In January 2014, the department initiated disciplinary pro‐
ceedings against Roake for his participation in the New Year’s 
Eve gathering. When Roake was interviewed about the inci‐
dent, the interviewing officer assured him that he would not 
lose his job but “might be suspended for one or two days at 
the most.”1 On February 7, 2014, the disciplinary proceedings 
culminated in what Roake calls a “pre‐disciplinary/pre‐termi‐
nation hearing.” Roake alleges that the hearing officers “up‐
held the charges” against him, though he does not say what 
the charges were. At that point, Roake says he saw the “hand‐
writing on the wall” and so resigned his job. He also states, 
with  no  supporting  facts,  that  he  “would  have  been  termi‐
nated” if he had not resigned. 


                                                 
      1 This is consistent with Roake’s allegation that the other employees 

involved in the New Year’s celebration generally received only a written 
reprimand or a one‐day suspension. Only one employee—apparently the 
sergeant  who  gave  Roake  permission  to  bring  the  alcohol—was  termi‐
nated. 
No. 16‐2976                                                                 3

    Roake  claims  that  his  employer  used  his  involvement  in 
the  New Year’s Eve party as a  mere pretext for disciplining 
him. The real reason he was disciplined, according to Roake, 
was because he had previously reported to his employer two 
instances of official misconduct within the police department. 
First,  in  October  2013,  he  reported  that  a  fellow  officer  had 
engaged in racial profiling. Roake mentioned the matter again 
during his disciplinary proceedings in January 2014, when he 
complained that it wasn’t fair that he was being investigated 
while the officer who engaged in racial profiling was not.  
    Roake’s second report, made around February 6, 2014, in‐
volved  a  fellow  officer  whom  Roake  believed  had  been  un‐
justly  disciplined.  Earlier  that  month,  the  officer  had  con‐
tacted Roake about a woman and children  who were in the 
Forest Preserves after hours in below‐freezing weather. Roake 
responded that the officers were “mandated reporters” to the 
Department of Children and Family Services (DCFS), so the 
officer  called  DCFS  to  report  the  situation.  The  officer  was 
later written up in connection with the incident,2 and Roake 
complained to his employer that the write‐up was unlawful. 
    After resigning in February 2014, Roake applied for jobs 
in  other  police  departments.  He  alleges  that  officials  of  the 
Forest Preserve department told certain prospective employ‐
ers that he had consumed alcohol while on duty and was not 
welcome to reapply there. Roake claims that this damaged his 
professional reputation and made it more difficult for him to 
find work. 
                                                 
      2 Roake alternately alleges that the officer was disciplined for report‐

ing to DCFS and “for contacting Roake.” 
      
4                                                                No. 16‐2976 

   In October 2015, Roake filed this § 1983 action against the 
Forest Preserve District of Cook County and several officers 
who  were  involved  in  the  disciplinary  proceedings  against 
him. He claims that the defendants violated the First Amend‐
ment  by  disciplining  him  in  retaliation  for  reporting  police 
misconduct. He also claims that the defendants violated his 
Fourteenth Amendment due process rights by tarnishing his 
reputation  among  prospective  employers.  The  district  court 
concluded that Roake failed to state a plausible claim for relief 
and granted the defendants’ motion to dismiss under Federal 
Rule of Civil Procedure 12(b)(6).3 Roake appeals. 
                                        II. DISCUSSION 
     We review the grant of a motion to dismiss de novo, con‐
struing all well‐pleaded facts in the light most favorable to the 
nonmoving party. Huri v. Office of the Chief Judge of the Circuit 
Ct. of Cook Cty., 804 F.3d 826, 829 (7th Cir. 2015). To survive a 
motion to dismiss, the complaint must “state a claim to relief 
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 
544, 570 (2007). “A claim has facial plausibility when the plain‐
tiff  pleads  factual  content  that  allows  the  court  to  draw  the 
reasonable inference that the defendant is liable for the mis‐
conduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 
     A. First Amendment Retaliation Claim 
     To prevail on a First Amendment retaliation claim, a plain‐
tiff  must  show  that  the  government  took  an  adverse  action 
against him because he engaged in constitutionally protected 
speech.  George  v.  Walker,  535  F.3d  535,  538 (7th  Cir.  2008). A 

                                                 
     3  Roake  also  brought  a  state‐law  claim  under  the  Illinois  Whistle‐

blower Act, but that claim is not before us on appeal. 
No. 16‐2976                                                        5

public  employee’s  speech  is  constitutionally  protected  only 
when he speaks “as a citizen” on matters of public concern. 
Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). A public employee 
does  not  speak  “as  a  citizen”  when  he  speaks  “pursuant  to 
[his] official duties.” Id. at 421. Thus, public employees have 
no cause of action under the First Amendment when they are 
disciplined for speaking pursuant to their official duties, even 
if the speech is on a matter of public concern. Spiegla v. Hull, 
481 F.3d 961, 965 (7th Cir. 2007) (“Garcetti made clear that pub‐
lic employees speaking ‘pursuant to their official duties’ are 
speaking  as  employees,  not  citizens,  and  thus  are  not  pro‐
tected  by  the  First  Amendment  regardless  of  the  content  of 
their speech.”). The “determination of whether speech is con‐
stitutionally protected is a question of law.” Kubiak v. City of 
Chic., 810 F.3d 476, 481 (7th Cir. 2016). 
    Roake  alleges  that  the  defendants  retaliated  against  him 
for complaining about racial profiling and unlawful discipli‐
nary action within the police force. But Roake has not plausi‐
bly alleged that he made these complaints as a citizen rather 
than  as  a  public  employee  speaking  pursuant  to  his  official 
duties.  On  the  contrary,  Roake  shared  the  complaints  only 
with his employer, and the complaints focused exclusively on 
official misconduct by his fellow officers. As we have previ‐
ously recognized, a police officer’s duty to report official po‐
lice misconduct is a basic part of the job. See, e.g., id. at 481–
82 (rejecting an “overly narrow” description of police job du‐
ties and concluding that officer’s reports of police misconduct 
were  closely  connected  with  the  broad  professional  duty  to 
protect the  public from harm); Vose v.  Kliment,  506 F.3d 565, 
571 (7th Cir. 2007) (police officer was “merely doing his job,” 
and thus not engaged in protected speech, when he reported 
6                                                          No. 16‐2976 

suspected misconduct  by his  fellow  officers); see also Hous‐
kins  v.  Sheahan,  549  F.3d  480,  491  (7th  Cir.  2008)  (public  em‐
ployee’s  “internal  complaint”  about  official  misconduct  was 
“an obvious form of speech made pursuant to official duties 
under the Garcetti standard”); Spiegla, 481 F.3d at 967 (no pro‐
tected  speech  where  correctional  officer  internally  reported 
official misconduct but “did not make a public statement, dis‐
cuss politics with a coworker, write a letter to newspapers or 
legislators,  or  otherwise  speak  as  a  citizen”).  Cf.  Kristofek  v. 
Vill. of Orland Hills, 832 F.3d 785 (7th Cir. 2016) (finding pro‐
tected  speech  where  part‐time  officer  reported  official  mis‐
conduct both to his fellow officers and to an outside agency, 
and where the reported misconduct extended beyond the po‐
lice  department  and  included  higher‐level  political  corrup‐
tion in the mayor’s office). 
    As a police officer, Roake had a duty to protect the public 
from harm, including harm resulting from illegal activity by 
law enforcement. So when Roake internally reported that his 
fellow officers were abusing the public trust by acting illegally 
on the job, he was speaking as a public employee pursuant to 
his official responsibilities, and not “as a citizen contributing 
to the civic discourse.” Spiegla, 481 F.3d at 967 (internal marks 
omitted).  Consequently,  even  assuming  Roake  was  disci‐
plined  in  retaliation  for  his  speech,  he  has  failed  to  state  a 
plausible  claim  under  the  First  Amendment  because  he  has 
not shown that his speech was constitutionally protected. The 
district  court  properly  dismissed  Roake’s  First  Amendment 
retaliation claim under Rule 12(b)(6). 
No. 16‐2976                                                         7

   B. Fourteenth Amendment Due Process Claim 
    To  prevail  on  a  procedural  due  process  claim  under  the 
Fourteenth Amendment, a plaintiff must show that the gov‐
ernment “‘deprived him of a constitutionally protected liberty 
or  property  interest  without  due  process  of  law.’”  Hinkle  v. 
White, 793 F.3d 764, 767 (7th Cir. 2015). Mere injury to reputa‐
tion, even if it seriously impairs one’s future employment pro‐
spects, is not a constitutionally protected liberty or property 
interest under the due process clause. Id.; Willan v. Columbia 
Cty., 280 F.3d 1160, 1163 (7th Cir. 2002). Instead, to state a due 
process  claim  based  on  reputational  harm,  a  plaintiff  must 
show that the government distinctly altered his legal status in 
addition to tarnishing his good name. Hinkle, 793 F.3d at 768; 
Santana v. Cook Cty. Bd. of Review, 679 F.3d 614, 621 (7th Cir. 
2012)  (explaining  that  defamatory  statements  are  actionable 
under the Fourteenth Amendment only if they “‘alter or ex‐
tinguish  a  right  or  status  previously  recognized  by  state 
law’”). Hence, we conduct a “‘stigma‐plus’ analysis to deter‐
mine whether there was an ‘injury to reputation along with a 
change in legal status.’” Hinkle, 793 F.3d at 768. 
    Roake  alleges  that  the  defendants  sullied  his  reputation 
among prospective employers by reporting that he drank on 
the job and was not eligible for rehire. In addition to alleging 
injury to his reputation, however, Roake has not plausibly al‐
leged that the defendants did anything to alter his legal status. 
Roake counters that the defendants did change his legal status 
by  effectively  removing  him  from  the  police  force.  Specifi‐
cally, he argues that he was constructively terminated when 
certain “charges” were upheld at his disciplinary hearing in 
February 2014. 
8                                                              No. 16‐2976 

    Roake’s  pleadings  do  not  support  this  argument.  Roake 
plainly states that he resigned his position, and he alleges no 
facts  suggesting  that  the  defendants  constructively  termi‐
nated his employment or otherwise changed his legal rights 
or status in any way.4 See Lifton v. Bd. of Educ. of City of Chic., 
416 F.3d 571, 578 (7th Cir. 2005) (explaining that constructive 
discharge for due process purposes is “limited to egregious 
cases” and “occurs when an employee resigns because work‐
ing conditions are so intolerable that a reasonable employee 
would feel compelled to quit”); see also Witte v. Wis. Dep’t of 
Corr.,  434  F.3d  1031,  1035–36  (7th  Cir.  2006),  partially  over‐
ruled on other grounds by Hill v. Tangherlini, 724 F.3d 965 (7th 
Cir.  2013)  (“Working  conditions  for  constructive  discharge 
must be even more egregious than those that would support 
a finding of a hostile work environment.”). 
    In short, even assuming the defendants spoke about Roake 
in  a  way  that  impaired  his  future  employment  prospects, 
Roake  has  not  plausibly alleged  a  due  process  violation be‐
cause he has not shown that he was deprived of a liberty or 
property  interest  requiring  the  protections  of  due  process. 
The  district  court  properly  dismissed  Roake’s  Fourteenth 
Amendment due process claim under Rule 12(b)(6). 
                                      III. CONCLUSION 
    Roake failed to state a plausible claim to relief under the 
First and Fourteenth Amendments. He did not show that he 

                                                 
      4 Roake’s conclusory and hypothetical assertion that he “would have 

been terminated” had he not resigned is pure conjecture; it is not a well‐
pleaded factual allegation entitled to a presumption of truth on a motion 
to dismiss. See Iqbal, 556 U.S. at 680–81; McCauley v. City of Chic., 671 F.3d 
611, 616 (7th Cir. 2011). 
No. 16‐2976                                                    9

was  disciplined  for  engaging  in  constitutionally  protected 
speech, or that he was deprived of a constitutionally protected 
liberty or property interest without due process. The district 
court properly dismissed Roake’s action, and we AFFIRM.